Citation Nr: 0413845	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from October 1975 to 
December 1979. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
seeking entitlement to service connection for a mental 
disorder, to include major depressive disorder/generalized 
anxiety disorder.  During the course of the appeal, the 
veteran's claim was transferred to the RO in Cleveland, Ohio.   


REMAND

 In the veteran's April 2003 substantive appeal, he checked 
the box to indicate that he wanted a Board hearing before a 
traveling member of the Board.  On a separate "Appeals 
Hearing Option" Form, he requested a local hearing before a 
Decision Review Officer (DRO).  

In an October 2003 informal conference with the veteran, the 
DRO noted that the veteran had asked for both DRO and Board 
hearings.  The veteran's representative and the DRO agreed 
that they defer the local hearing until psychiatric and 
neurological examinations had been conducted.  After the 
examinations were conducted, a letter was sent to the veteran 
in December 2003, requesting that if the veteran still wanted 
a DRO hearing, he should contact the RO.  Although the 
veteran never contacted the RO, the veteran's request for a 
Board hearing before a traveling member of the Board has not 
yet been addressed.  

Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge of the Board at the Cleveland 
Regional Office. 

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




